UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                      Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                            Phone: (312) 435-5850
             Chicago, Illinois 60604                                  www.ca7.uscourts.gov




                                                       ORDER
 February 13, 2020

                                                        Before
                                      AMY J. ST. EVE, Circuit Judge



                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 18-3318                             v.

                                         RANDY WILLIAMS,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 2:17-cr-20049-SLD-EIL-1
 Central District of Illinois
 District Judge Sara Darrow

Upon consideration of the MOTION TO CORRECT OPINION, filed on
February 11, 2020, by counsel for the appellee,

IT IS ORDERED that the motion is GRANTED. On page three of the opinion in the
second full paragraph, the third sentence of the paragraph is CORRECTED to read: In
those emails, Judge Bruce criticized one of the prosecutors as being “entirely
unexperienced” turning a “slam-dunk” case into a “60-40” for the defendant.


 form name: c7_Order_3J(form ID: 177)